Citation Nr: 0631253	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03- 34 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service-connection for degenerative 
arthritis, bilateral ankles as secondary to the service 
connected disability of bilateral foot calluses. 

2.  Entitlement to service-connection for degenerative 
arthritis, bilateral knees as secondary to the service 
connected disability of bilateral foot calluses.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied service-connection for 
degenerative arthritis of the bilateral knees and ankles, 
secondary to the service connected disability of bilateral 
foot calluses.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service-connection for degenerative 
arthritis of the bilateral knees and ankles.  He contends 
that the pain associated with his service connected bilateral 
callus disability forced him to walk on his heels and the 
sides and his feet; which has caused degenerative arthritis 
to develop in his knees and ankles.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006).  In order to comply 
with VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (1), VA must provide affirmative 
notification to the claimant prior to the initial decision in 
the case as to the information and evidence that is needed to 
substantiate the claim and who is responsible for providing 
it.  

The RO has not provided the veteran with adequate VCAA notice 
with regard to his claims.  Tthe June 2003 VCAA letter sent 
did not advise the veteran of the evidence needed to 
substantiate his claim for degenerative arthritis of the 
bilateral knees and ankles secondary to his service connected 
bilateral callus disability.  The letter discussed the claim 
as if it were solely a direct service-connection issue.  

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with a letter 
explaining what, if any, information 
(medical or lay evidence) not previously 
provided to the VA is necessary to 
substantiate his claims.  The letter 
should also specifically identify the 
information and evidence needed to 
substantiate a claim of service-connection 
on a secondary basis.  

2. After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issues on appeal.  If any 
benefits sought remain denied, the claimant 
should be provided a supplemental statement 
of the case and given the opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).








